DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/US2017/030748 filed May 3, 2017 and to U.S. Provisional Application No. 62/330,970 filed May 3, 2016.

Status of Claims
Claims 1-30, filed November 2, 2018 are presently pending in this application. 

Information Disclosure Statement
Acknowledgment is made to Applicant’s lack of an Information Disclosure Statement submission. 

Claim Objections
Claims 1, 9, 16, 18, 21, 25, and 29 are objected to because of the following informalities:  
Claim 1 recites “setting an inspiration breath pressure threshold for the pressure sensor”, ln 7 should read --setting an inspiration breath pressure threshold for the pressure sensed by the pressure sensor--; 
Claim 1 recites “wherein the breath pressure”, ln 9 should read --wherein the inspiration breath pressure--;
Claim 1 recites “automatically providing oxygen enriched gas to the user if the sum of the time since the penultimate breath plus the time since the last breath is greater than a function of the 25determined average breathing time.”, ln 16-8 should read -- automatically providing 
Claim 9 recites “claim 7, the time between”, ln 1 should read --claim 7, wherein the time between--;
Claim 16 recites “gas separation adsorbent disposed in at least two canisters”, ln 3 should read --gas separation adsorbent disposed in the at least two canisters--; 
Claim 18 recites “wherein the predefined time”, ln 1 should read --wherein the predetermined time--;
Claim 21 recites “claim 17, the time between”, ln 1 should read --claim 17, wherein the time between--;
Claim 25 recites “using a pressure sensor coupled”, ln 7-8 should read -- using the pressure sensor coupled--;
Claim 29 recites “claim 25, the time between”, ln 1 should read --claim 25, wherein the time between--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 13, and 25, and dependent claims 2-12, 14-16, and 26-30 by dependence, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a predefined time" in ln 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the “predefined time” of ln 11 is referencing the predefined time of ln 9 or introducing a limitations.  For the purpose of this Office Action the “predefined time” of ln 11 is interpreted as referencing the predefined time of ln 9, and as reading --the predefined time--. 
Claim 1 firstly recites “measuring the time since the penultimate breath and the time since the last breath when in sleep mode;”, ln 14-15, thus the two times (i.e. time since the penultimate breath and the time since the last breath) are only claimed as being measured during sleep mode, and secondly recites “automatically providing oxygen enriched gas to the user if a sum of the time since the penultimate breath plus the time since the last breath is greater than a function of the determined average breathing time.”, ln 16-18, thus, it is unclear whether the element sum (i.e. an addition of two values: time since the penultimate breath and the time since the last breath) is calculated only during sleep mode, or during both sleep mode and active mode. Further it is unclear whether the step of automatically providing oxygen enriched gas is conditional, because if in the active mode it is unclear if the step of measuring the two times (i.e. time since the penultimate breath and the time since the last breath) and calculating their sum is performed. For the purpose of this Office Action claim 1 is interpreted as conditionally reciting the step of automatically providing oxygen enriched gas as happening only during sleep mode. Thus, if the prior art merely discloses the step of setting the breath pressure threshold to active mode or sleep mode based on a threshold being less than or greater than the average time, respectively, the claimed limitations would be met because the breath pressure threshold could be set to active mode and the steps of measuring the two times (i.e. time since the penultimate breath and the time since the last breath) and calculating their sum would not be required.  However, Examiner notes in light of compact prosecutions every effort has been made to examine the claim wherein the breath pressure threshold is set to sleep mode, thereby requiring the steps of measuring the two times (i.e. time since the penultimate breath and the time since the last 
Similar rational is applied to independent claim 13 because independent claim references the steps recited in independent claim 1.

Claim 13 recites “a processor operable coupled to the pressure sensor, the processor to execute non-transitory program instructions, and wherein the program instructions are operable to provide oxygen according to the method of any one of claims 1-12”, ln 3-5 it is unclear how and what the processor is configured to accomplish.  Firstly, claim 13 recites “a processor operable coupled to the pressure sensor”, ln 3 which according to broadest reasonable interpretation (BRI) is interpreted such that the process is able (i.e. operable) to be connected (i.e. coupled) the pressure sensor, but not
Similar rational is applied to independent claim 25 referencing the series of method steps recited in any one of claims 17-24.

Claim 25 recites “wherein the program instructions are operable to provide oxygen according to the method of any one of claims 17-24: measure the time since a penultimate breath was taken, wherein a breath is determined to begin when a drop in pressure is measured using a pressure sensor coupled to an outlet of a conduit coupling the user to an oxygen enriched gas source; and automatically provide oxygen enriched gas to the user if the time since the penultimate breath was taken is greater than a predetermined time.”, ln 5-11.  Applicant has include the series of method steps recited in claims 17-24 by reference and recited the series of steps recited in claim 17 as a series of instructions.  Thus, claim 25 recites limitations of claim 17 in two separate way.  It is unclear if “operable to provide oxygen according to the method of any one of claims 17-24:”, ln 4-5 was include in error and should have been removed. Examiner believes the inclusion of “operable to provide oxygen according to the method of any one of claims 17-24:”, ln 4-5 was an error because the series of method steps recited in claims 17-24 are not a series of instructions and the series of method steps recited in claim 17 have been included in a series of instructions following immediately after. Furthermore, this conclusion of error is further based on dependent claims 26-30 reciting the limitations of claims 18-22, respectively, thereby failing to further limit claim 25.  Therefore, for the purpose of this Office Action claim 25 is interpreted as reciting: An oxygen concentrator apparatus, comprising: a pressure sensor, the pressure sensor configured to detect a breath pressure of a user; and a processor operable coupled to the pressure sensor, the processor to execute non- transitory program instructions, and wherein the program instructions are: measure the time since a penultimate breath was taken, wherein a breath is determined to begin when a drop in pressure is measured using the pressure sensor coupled to an outlet of a conduit coupling the user to an oxygen enriched gas source; and automatically provide oxygen enriched gas to the user if the time since the penultimate breath was taken is greater than a predetermined time.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 25 recites “wherein the program instructions are operable to 15provide oxygen according to the method of any one of claims 17-24,”, ln 4-5 depending thereto claims 26-30 recite the limitations of claims 18-22, respectively. The limitations of claims 18-22 are included into independent claim 25 and dependent claims 26-30 restate the same limitations recited in claims 18-22, respectively. Therefore, claims 26-30 fail to further limit the subject matter of independent claim 25. For the purpose of this Office Action claim 25 is interpreted as reciting : An oxygen concentrator apparatus, comprising: a pressure sensor, the pressure sensor configured to detect a breath pressure of a user; and a processor operable coupled to the pressure sensor, the processor to execute non- transitory program instructions, and wherein the program instructions are: measure the time since a penultimate breath was taken, wherein a breath is determined to begin when a drop in pressure is measured using the pressure sensor coupled to an outlet of a conduit coupling the user to an oxygen enriched gas source; and automatically provide oxygen enriched gas to the user if the time since the penultimate breath was taken is greater than a predetermined time. [See above rejection of independent claim 25 under 35 U.S.C. 112(b)]
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-18, 20, 22-26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (U.S. Pub. No. 2014/0137859; hereinafter: “Wilkinson”) in view of Deane et al. (U.S. Pub. No. 2005/0274381; hereinafter: “Deana”).
Regarding Claims 1 and 17, Wilkinson discloses a method of providing oxygen enriched gas to a user of an oxygen concentrator (100; Fig. 1), comprising: measuring the time between a plurality of successive breaths (¶ 0009), wherein a breath is determined to begin when a drop in pressure is measured using a pressure sensor (194; Fig. 2) coupled to an outlet [end of conduit (192; Fig. 2) proximal the user at coupling member (196 ; Fig. 3).] of a conduit (192; Fig. 2; ¶ 0060) coupling the user to an oxygen enriched gas source [106; Fig. 2; Claim 62; ¶¶ 0009, 0012-0013, 0019, 0060; Examiner notes: Wilkinson discloses measuring the time between at least three successive breaths, wherein a breath is determined to begin when the drop in pressure is measured using the pressure sensor coupled to the outlet of the conduit coupling the user to the oxygen 
Wilkinson does not specifically disclose the method comprising automatically providing oxygen enriched gas to the user if the sum of the time since the penultimate breath plus the time since the last breath is greater than a function of the determined average breathing time. 
Deane teaches a methods for delivering therapeutic gas to patients comprising automatically providing oxygen enriched gas to the user if the elapsed time since the last delivery is greater than a function of the determined average breathing time [¶¶ 0023-0024, 0050, 0059; Fig. 6A-6B, 10; Examiner notes: Deane disclose the conserver controller measures the average breath period and breath period variance over a plurality of breaths, and incorporates the regularity of breathing patterns in determining the auto-fire time; triggering the delivery of each of a plurality of boluses in accordance with triggering parameters, determining the elapsed time since the last bolus was delivered, and altering the triggering parameters as a function of the elapsed time; the controller can be programmed to measure elapsed time between breaths (ΔT), and apply a control gain G1; if the signal does not exceed the threshold requirements before sometime greater than the expected breathing cycle T.sub.cycle, then a bolus is automatically triggered in Steps M 1122, N 1120, and A 1100 (¶ 0059; Fig. 10).] for the purpose of optimally deliver oxygen to users using portable oxygen concentrators to maintain effective therapy (¶¶ 0059-0060).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Wilkinson to include the automatically providing oxygen enriched gas to the user if the sum of the time since the 
Regarding Claim 2, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user, shown above. 
The modified method of Wilkinson does not explicitly disclose the method of providing oxygen enriched gas to the user wherein the predefined time is between about 8 seconds and about 12 seconds. 
It is noted, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05). In this case, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user wherein the predefined time is greater than 6 seconds. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the predefined time of the modified method of Wilkinson to include setting the predefined time between about 8 seconds and about 12 seconds because such a modification only routine skill in the art and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.).
Regarding Claim 3, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user wherein the function of the determined average breathing time is a constant times the determined average breathing time, wherein the constant is between 1.5 and 2.5 (See Wilkinson: ¶¶ 0055-0058; 0065-0067).
Regarding Claim 4, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user further comprising measuring the time since the penultimate 
Regarding Claim 5, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user wherein the method comprises measuring the time between at least six successive breaths, wherein the time between the fifth breath and the sixth breath is not used to determine the average time (See Wilkinson: ¶¶ 0009-0011, 0107, 0112-0116).
Regarding Claim 6, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user wherein adjusting the inspiration breath pressure threshold based on the average time is performed automatically (See Wilkinson: ¶¶ 0108-019). 
Regarding Claim 10, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user wherein automatically providing oxygen enriched gas to the user is discontinued if a breath is detected from the user (See Deane: ¶¶ 0056-0057).
Regarding Claim 11, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user wherein the oxygen enriched gas source is an oxygen concentrator system (See Wilkinson: 100; Fig. 1; ¶¶ 0012, 0036-0037).
Regarding Claim 12, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user wherein the oxygen enriched gas source is an oxygen tank (See Wilkinson: 106; Fig. 1; ¶ 0048).

Regarding Claims 13 and 25, Wilkinson discloses an oxygen concentrator apparatus comprising: a pressure sensor (194; Fig. 2), the pressure sensor configured to detect a breath pressure of a user (¶¶ 0009, 0012); and a processor (400, 410; Fig. 1) operable coupled to the pressure sensor (¶ 0012, 0017, 0045, 0084-0087), the processor to execute non-transitory program instructions (¶¶ 0012, 0017, 0045, 0084-0087), and wherein the program instructions are measure the time between a plurality of successive breaths (¶ 0009), wherein a breath is determined to begin when a drop in pressure is measured using the pressure sensor (194; Fig. 2) 
Wilkinson does not specifically disclose the method comprising automatically provide oxygen enriched gas to the user if the sum of the time since the penultimate breath plus the time since the last breath is greater than a function of the determined average breathing time. 
Deane teaches a methods for delivering therapeutic gas to patients comprising automatically providing oxygen enriched gas to the user if the elapsed time since the last delivery is greater than a function of the determined average breathing time [¶¶ 0023-0024, 0050, 0059; Fig. 6A-6B, 10; Examiner notes: Deane disclose the conserver controller measures the average breath period and breath period variance over a plurality of breaths, and incorporates the regularity of breathing patterns in determining the auto-fire time; triggering the delivery of each of a plurality of boluses in accordance with triggering parameters, determining the elapsed time since the last bolus was delivered, and altering the triggering parameters as a function of the elapsed time; the controller can be programmed to measure elapsed time between breaths (ΔT), and apply a control gain G1; if the signal does not exceed the threshold requirements before sometime greater than the expected breathing cycle T.sub.cycle, then a bolus is automatically triggered in Steps M 1122, N 1120, and A 1100 (¶ 0059; Fig. 10).] for the purpose of optimally 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Wilkinson to automatically provide oxygen enriched gas to the user if the sum of the time since the penultimate breath plus the time since the last breath is greater than a function of the determined average breathing time as taught by Deane for the purpose of optimally deliver oxygen to users using portable oxygen concentrators to maintain effective therapy (See Deane: ¶¶ 0059-0060).
Regarding Claim 14, the modified device of Wilkinson discloses the oxygen concentrator apparatus further comprising an oxygen sensor (See Wilkinson: 165; Fig. 2) coupled to the processor (¶¶ 0062, 0067), wherein the oxygen sensor is capable of detecting oxygen in a gas during use (¶¶ 0062, 0067).
Regarding claim 15, the modified device of Wilkinson discloses the oxygen concentrator apparatus wherein the oxygen concentrator weighs less than 5 lbs. (See Wilkinson: ¶ 0037).
Regarding claim 16, the modified device of Wilkinson discloses the oxygen concentrator apparatus further comprising: at least two canisters (302, 304; Fig. 1); and gas separation adsorbent (¶¶ 0040, 0052) disposed in the at least two canisters, wherein the gas separation adsorbent separates at least some nitrogen from air in the canister to produce oxygen enriched gas (¶¶ 0048-0052).

Regarding Claims 18 and 26, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user, shown above. 
The modified method of Wilkinson does not explicitly disclose the method of providing oxygen enriched gas to the user wherein the predetermined time is between about 10 seconds and about 30 seconds. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05). In this case, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user wherein the predetermined time is greater than 6 seconds. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the predetermined time of the modified method of Wilkinson to include setting the predetermined time between about 10 seconds and about 30 seconds because such a modification only routine skill in the art and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.).
Regarding Claims 20 and 28, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user wherein the time between each automatic delivery of oxygen enriched gas is varied randomly between 3-4 seconds (See Wilkinson: ¶ 0102).
Regarding Claims 22 and 30, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user wherein automatically providing oxygen enriched gas to the user is discontinued if a breath is detected from the user (See Deane: ¶¶ 0056-0057).
Regarding 23, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user wherein the oxygen enriched gas source is an oxygen concentrator 5 system (See Wilkinson: 100; Fig. 1; ¶¶ 0012, 0036-0037).
Regarding 24, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user wherein the oxygen enriched gas source is an oxygen tank (See Wilkinson: 106; Fig. 1; ¶ 0048).

Claims 7-9, 19, 21, 27, and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Deane as applied to claims 1, 17, and 25, respectively, above, and further in view of Davenport (U.S. Pub. No. 2009/0199855; hereinafter: “Davenport”).
Regarding Claims 7, 19, and 27, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user, shown above. 
The modified method of Wilkinson does not specifically disclose the method of providing oxygen enriched gas to the user wherein automatically providing oxygen enriched gas comprises delivering oxygen enriched gas to the user every 3-4 seconds.
Davenport teaches a system and method for conserving oxygen delivery while maintaining saturation comprising automatically providing oxygen enriched gas comprises delivering oxygen enriched gas to the user every 3-4 seconds (¶¶ 0058-0060, 0139-0144) for the purpose of maintaining desired levels of treatment gas saturation (¶ 0141).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Wilkinson to include the automatically providing oxygen enriched gas as comprising delivering oxygen enriched gas to the user every 3-4 seconds as taught by Davenport for the purpose of maintaining desired levels of treatment gas saturation (See Davenport: ¶ 0141).
Regarding Claim 8, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user wherein the time between each automatic delivery of oxygen enriched gas is varied randomly between 3-4 seconds (See Wilkinson: ¶ 0102).
Regarding Claim 9, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user wherein the time between each automatic delivery of oxygen enriched gas is varied by a constant amount, cycling between 3-4 seconds (See Davenport: ¶¶ 0139-0144).
Regarding Claims 21 and 29, the modified method of Wilkinson discloses the method of providing oxygen enriched gas to the user, shown above. 
The modified method of Wilkinson does not specifically disclose the method of providing oxygen enriched gas to the user wherein the time between each automatic delivery of oxygen enriched gas is varied by a constant amount, cycling between 3-4 seconds.
Davenport teaches a system and method for conserving oxygen delivery while maintaining saturation comprising automatically providing oxygen enriched gas wherein the time between each automatic delivery of oxygen enriched gas is varied by a constant amount, cycling between 3-4 seconds (¶¶ 0058-0060, 0139-0144) for the purpose of maintaining desired levels of treatment gas saturation (¶ 0141).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Wilkinson to include the time between each automatic delivery of oxygen enriched gas is varied by a constant amount, cycling between 3-4 seconds as taught by Davenport for the purpose of maintaining desired levels of treatment gas saturation (See Davenport: ¶ 0141).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor et al. (U.S. Pub. No. 2012/0266883) discloses a gas concentrator with removable cartridge adsorbent beds which has not been claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELLIOT S RUDDIE/Examiner, Art Unit 3785